Exhibit 10.3

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT

 

AMONG

 

MAGHREB PRIVATE EQUITY FUND LTD,

 

CAPITAL MOROCCO,

 

ACCESS CAPITAL ATLANTIQUE MAROC,

 

AFRIC-INVEST Limited,

 

ATIJARIWAFA BANK,

 

Ms. Hanane MECHAT,

 

AND

 

INTERNATIONAL PAPER CONTAINER HOLDINGS (Spain) S.L.

 

DATED OCTOBER 3rd, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Table of Contents

 

ARTICLE I DEFINITIONS

   5

1.1

  

Defined Terms

   5

1.2

  

Presumption and Headings

   7

ARTICLE II PURCHASE AND SALE

   7

2.1

  

Purchase and Sale of the Transferred Shares

   7

2.2

  

Consideration for the Transferred Shares

   8

2.2.1

  

Purchase Price

   8

2.2.2

  

Method of Payment

   8

ARTICLE III CLOSING

   9

3.1

  

Date and Place of Closing

   9

3.2

  

Closing Deliveries

   9

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   9

4.1

  

Representations and Warranties of the Sellers

   9

4.1.1

  

Authority, Powers and Enforceability

   9

4.1.2

  

Good Standing

   10

4.1.3

  

Ownership and Transferability of the Transferred Shares

   10

4.1.4

  

Third Party Consents

   10

4.1.5

  

Truthfulness of the Representations

   10

4.2

  

Representations and Warranties of the Purchaser

   10

4.2.1

  

Authority, Powers and Enforceability

   11

4.2.2

  

Good Standing

   11

4.3

  

Sanctions in case of inacurateness of the representations and warranties

   11

ARTICLE V CONDITIONS PRECEDENT

   11

5.1

  

Condition to Obligation of both Parties to Close

   11

5.1.1

  

No Legal Impediment

   12

5.2

  

Conditions to Obligation of the Purchaser to Close

   12

5.2.1

  

Prior acquisition of the Controlling Block

   12

5.2.2

  

Representations and Warranties True and Correct

   12

5.2.3

  

Compliance with the Obligations of this Agreement

   12

5.2.4

  

No Material Adverse Change

   12



--------------------------------------------------------------------------------

5.3

  

Condition to Obligation of the Sellers to Close

   12

5.3.1

  

Representations and Warranties True and Correct

   13

ARTICLE VI TERMINATION

   13

6.1

  

Grounds for Termination

   13

6.2

  

Effect of Termination

   13

ARTICLE VII MISCELLANEOUS PROVISIONS

   14

7.1

  

Publicity

   14

7.2

  

Confidentiality

   14

7.3

  

Fees and Expenses

   14

7.4

  

Notices

   14

7.5

  

Transfer

   16

7.6

  

No Shop

   16

7.7

  

Entire Agreement

   16

7.8

  

Modifications and Waivers

   16

7.9

  

Severability

   17

7.10

  

Governing Law

   17

7.11

  

Dispute Resolution

   17

 

3



--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT

 

BETWEEN THE UNDERSIGNED:

 

I.P. CONTAINER HOLDINGS (Spain) S.L., a company organized and existing under the
laws of Spain with capital of EUR 6,000, wholly-owned by International Paper
Company, and having its registered office at 20, General Yagüe, Madrid, 28020
and currently undergoing registration of its company number (the “Purchaser”),
duly represented by Mr. Marc Van Lieshout,,

 

Hereinafter referred as the “Buyer”, on the one hand,

and

 

MAGHREB PRIVATE EQUITY FUND LTD, a société anonyme organized and existing under
the laws of Jersey, with capital of USD 23,196,000 and having its registered
office in at 47, Esplanade Saint-Hélier in Jersey (“MAGHREB PRIVATE EQUITY
FUND”), duly represented by Mr. Mohammed Ibrahim Eljaï,

 

CAPITAL MOROCCO, a limited partnership organized and existing under the laws of
Jersey, and having its registered office at 47, Esplanade Saint Helier in Jersey
(“CAPITAL MOROCCO”), duly represented by Mr. Mehdi Tahiri,

 

ACCESS CAPITAL ATLANTIQUE MAROC, a société anonyme organized and existing under
the laws of Morocco with capital of MAD 99,000,000, and having its registered
office at 199, angle boulevard Zerktouni and rue d’Avignon in Casablanca
(Morocco) (“ACCESS CAPITAL”), duly represented by Mr. Hassan Laaziri,

 

AFRIC INVEST Limited, a company organized and existing under the laws of
Mauritius, and having its registered office at Suite 520, Barkly Wharf, Le
Caudan Waterfront in Port-Louis (Mauritius) (“AFRIC INVEST”), duly represented
by Mr. Mohamed Ibrahim El Jai,

 

ATIJARIWAFA BANK, a société anonyme organized and existing under the laws of
Morocco with capital of MAD 1,929,959.600, and having its registered office at
2, Boulevard Moulay Youssef, in Casablanca (Morocco) , duly represented by
Mr. Mohamed EL Kettani et Boubker El Jai,

 

Ms. Hanane MECHAT, a Moroccan national born on November 9, 1961 in Casablanca
and having her main residence at rue du Golfe Arabique, Lot. Lamchichia N. 59 in
Casablanca (Morocco) (“Hanane MECHAT”),

 

(each referred to individually as a “Seller” and, collectively, as the
“Sellers”),

 

on the other hand.

 

Each of the Sellers and the Purchaser are referred to individually as a “Party”
and collectively as the “Parties”.



--------------------------------------------------------------------------------

RECITALS

 

WHEREAS, pursuant to a share purchase agreement dated September 15th, 2005 (the
“Main SPA”) between FINANCIERE PAPIER ET CARTON KADIRIA - FINAPACK, a société
anonyme (corporation) with managing board and supervising board organized and
existing under the laws of Morocco with a share capital of MAD 226,000,000
(“FINAPACK”), and the Purchaser, FINAPACK agreed to sell to the Purchaser, and
the Purchaser agreed to purchase from FINAPACK, fifty-one percent (51 %) of all
of the outstanding shares of CMCP at the Closing Date (the “Controlling Block”);

 

WHEREAS, upon completion of the share exchange transaction with COFIPAC, the
Sellers shall own collectively, on the Closing Date, approximately fifteen point
forty-nine percent (15.49%) of Groupe C.M.C.P., a société anonyme with managing
board and supervising board, organized under the laws of Morocco with a capital
of MAD 448,220,000, having its head office at Kénitra, Quartier Industriel,
Morocco, registered under number 9.919 with Kénitra Registry of Commerce
(“CMCP”);

 

WHEREAS, the Purchaser has agreed to acquire additional shares of CMCP owned by
the Sellers under the terms and conditions of this Agreement;

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

ARTICLE I

DEFINITIONS

 

1.1 Defined Terms

 

For the purposes of this Agreement, unless the context requires otherwise, the
following terms shall have the following meanings:

 

Shares    means any or all of the outstanding shares of capital stock and voting
rights of CMCP on a fully diluted basis; Transferred Shares    means 694,629
Shares transferred by the Sellers to the Purchaser under this Agreement,
representing fifteen point forty-nine percent (15.49%) of the share capital and
voting rights of CMCP; Closing Date    shall have the meaning ascribed thereto
in the Main SPA; Tax    means any tax (including income tax, profit tax,
withholding tax, précompte, capital gains tax, value-added tax, sales tax,
property tax, gift tax, real estate tax, excise tax, retirement, unemployment,
and social security contributions in any applicable jurisdiction), tariff or
duty (including any stamp or customs duty) and any fine, penalty, interest or
addition to tax imposed, assessed or collected by or under the authority of any
Governmental Authority;

 

5



--------------------------------------------------------------------------------

Business Day    means any day other than a Saturday, Sunday or other days on
which banking institutions are authorized or obligated by Laws to be closed in
Casablanca or Paris, as the case may be; Law    means all applicable and
enforceable treaties, laws, regulations, directives, circulaires, orders,
decrees, judgments, injunctions, permits, approvals, authorizations, permissions
or notices applicable as of the Closing Date. Liens    means liens, pledges,
mortgages, charges, security interests, burdens, encumbrances, options,
pre-emption rights, voting agreements, guarantees, usufructs or other
restrictions or limitations of any nature whatsoever; Person    means any
natural person, corporation, general or limited partnership, limited liability
company, proprietorship, other business organization or entity, trust, union,
unincorporated association, Governmental Authority or other organization;
Governmental Authority    means any government or any subdivision of the
foregoing, authority, agency, commission, or other similar body including any
control commission or similar regulatory body, or any court, tribunal, or
judicial or arbitral body of any jurisdiction; Closing    means the sale of the
Transferred Shares by all of the Sellers to the Purchaser and the payment of the
purchase price by the Purchaser to each of the Sellers as set forth under
Article 2.2; Surety    Means any privileges, pledges, mortgages, charges, liens,
options, preemption rights, voting conventions, guarantees, usufructs or other
restrictions or limitations of any nature.

 

6



--------------------------------------------------------------------------------

1.2 Presumption and Headings

 

The Parties acknowledge that each Party and its counsels have reviewed and
revised this Agreement and that in the event an ambiguity or question of intent
of the Parties or interpretation arises regarding this Agreement, this Agreement
(including any Schedules) shall be construed as if drafted jointly by the
Parties, and no presumption or burden of proof shall arise favoring or
disfavoring either Party to this Agreement by virtue of the authorship of any
provisions to this Agreement. The Article headings contained in this Agreement
are inserted for convenience of reference only and shall not affect the meaning
or interpretation of this Agreement.

 

ARTICLE II

PURCHASE AND SALE

 

2.1 Purchase and Sale of the Transferred Shares

 

Upon the terms and subject to the conditions set forth in this Agreement, on the
Closing Date,

 

MAGHREB PRIVATE EQUITY FUND shall sell to the Purchaser, and the Purchaser shall
purchase from MAGHREB PRIVATE EQUITY FUND, one hundred eighty-seven thousand one
hundred twenty-six (187,126) Shares representing 4.17% of the share capital of
CMCP, free and clear of any Lien, for the consideration set forth in Article
2.2;

 

CAPITAL MOROCCO shall sell to the Purchaser, and the Purchaser shall purchase
from CAPITAL MOROCCO, one hundred eighty-seven thousand one hundred and eight
(187,108) Shares representing 4.17% of the share capital of CMCP, free and clear
of any Lien, for the consideration set forth in Article 2.2;

 

ACCESS CAPITAL shall sell to the Purchaser, and the Purchaser shall purchase
from ACCESS CAPITAL, one hundred eighty-seven thousand one hundred and eight
(187,108) Shares representing 4.17% of the share capital of CMCP, free and clear
of any Lien, for the consideration set forth in Article 2.2;

 

AFRIC INVEST shall sell to the Purchaser, and the Purchaser shall purchase from
AFRIC INVEST, eighty-seven thousand three hundred twenty-six (87,326) Shares
representing 1.95% of the share capital of CMCP, free and clear of any Lien, for
the consideration set forth in Article 2.2;

 

ATIJARIWAFA BANK shall sell to the Purchaser, and the Purchaser shall purchase
from ATIJARIWAFA BANK, twenty-eight thousand nine hundred ninety-nine
(28,999) Shares representing 0.65% of the share capital of CMCP, free and clear
of any Lien, for the consideration set forth in Article 2.2;

 

Hanane MECHAT shall sell to the Purchaser, and the Purchaser shall purchase from
Hanane MECHAT, sixteen thousand nine hundred sixty-two (16,962) Shares
representing 0.38% of the share capital of CMCP, free and clear of any Lien, for
the consideration set forth in Article 2.2;

 

7



--------------------------------------------------------------------------------

IP shall have the economic rights attaching to all of the Shares purchased from
the Sellers (the “Transferred Shares”), with rights to dividends between the
Purchaser and Sellers to be determined pro rata temporis as of July 1st, 2005.

 

2.2 Consideration for the Transferred Shares

 

  2.2.1  Purchase Price

 

The consideration payable by the Purchaser for the one hundred eighty-seven
thousand one hundred twenty-six (187,126) Shares to be purchased from MAGHREB
PRIVATE EQUITY FUND shall be MAD 50.098.433,80 million (MAD fifty million and
ninety eight thousand four hundred and thirty three);

 

The consideration payable by the Purchaser for the one hundred eighty-seven
thousand one hundred and eight (187,108) Shares to be purchased from CAPITAL
MOROCCO shall be MAD 50.093.614,74 million (fifty million and ninety three
thousand six hundred and fourteen);

 

The consideration payable by the Purchaser for the one hundred eighty-seven
thousand one hundred and eight (187,108) Shares to be purchased from ACCESS
CAPITAL shall be MAD 50.0093.614,74 million (fifty million and ninety three
thousand six hundred and fourteen);

 

The consideration payable by the Purchaser for the eighty-seven thousand three
hundred twenty-six (87,326) Shares to be purchased from AFRIC INVEST shall be
MAD 23.379.411.90 million (twenty three million and three hundred and seventy
nine thousand);

 

The consideration payable by the Purchaser for the twenty-eight thousand nine
hundred ninety-nine (28,999) Shares to be purchased from ATIJARIWAFA BANK shall
be MAD 7.763.776,72 million ();

 

The consideration payable by the Purchaser for the sixteen thousand nine hundred
sixty-two (16,962) Shares to be purchased from Hanane MECHAT shall be MAD
4.541.162,82 million ().

 

  2.2.2  Method of Payment

 

On the Closing Date, the Purchaser shall pay to each of the Sellers the purchase
price payable to it as set forth in Article 2.2.1 by wire transfer in same day
immediately available funds in Casablanca. The Purchaser shall wire to MAGHREB
PRIVATE EQUITY FUND, CAPITAL MOROCCO and AFRIC INVEST, the EURO value at the
date of signature of the present contract, of the amounts stipulated in Article
2.2.1 hereby, at a exchange rate of one EURO (1 EURO) for eleven Moroccan
Dihrams (11 MAD).

 

8



--------------------------------------------------------------------------------

ARTICLE III

CLOSING

 

3.1 Date and Place of Closing

 

Unless otherwise agreed in writing between the Parties, consummation of the
transfers pursuant to the terms of this Agreement (the “Closing”) shall take
place at the offices of Société Générale Marocaine de Banque at Casablanca, at
10.00 a.m. (local time) on the later the date that is ten (10) Business Days
following satisfaction (or waiver if permitted) of the conditions referred to in
Articles 5.1.1

 

3.2 Closing Deliveries

 

On the Closing Date:

 

(a) Each Seller for its portion of the Transferred Shares shall deliver or shall
cause to be delivered to the Purchaser:

 

  (i) transfer certificates and certified extracts from Shareholders Accounts or
other documents necessary to effect the transfer of the Transferred Shares;

 

  (ii) copies of resolutions of the relevant corporate bodies of CMCP approving
the transfer of the Transferred Shares to the Purchaser pursuant to this
Agreement, to the extent that the Laws or the bylaws require for such
resolutions to be passed in order for such transfer of shares to be validly
entered into.

 

(b) the Purchaser shall deliver or shall cause to be delivered to each of the
Sellers, the purchase price payable to it as set forth in Article 2.2. by bank
wire transfer in same day available funds in Casablanca to the account specified
by each Seller whose coordinates shall be addressed to the Purchaser before the
Closing Date.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

4.1 Representations and Warranties of the Sellers

 

Each of the Sellers for its portion of the Transferred Shares hereby warrants to
the Purchaser the accuracy and completeness of the representations contained in
this Article 4.1 as of the Closing Date.

 

  4.1.1  Authority, Powers and Enforceability

 

Each Seller has all the necessary powers and authority to enter into this
Agreement, and to carry out obligations hereunder and to consummate the
transactions hereby contemplated.

 

9



--------------------------------------------------------------------------------

Each Seller has all the necessary powers and authority to give the
representations and warranties herein, which constitute obligations validly
binding said Seller pursuant to their terms.

 

This Agreement has been duly executed by each of the Sellers and constitutes a
legal, valid and binding obligation of each of the Sellers, enforceable against
it in accordance with its terms.

 

  4.1.2  Good Standing

 

Each of the Sellers has been duly and lawfully set up under the Laws of its
place of incorporation, and its bylaws, as well as the functioning of its
corporate bodies, are in compliance with applicable Laws.

 

  4.1.3  Ownership and Transferability of the Transferred Shares

 

On the Closing Date, each Seller shall validly own its Transferred Shares,
having acquired them pursuant to share a exchange transaction with COFIPAC. Each
Seller shall have the free disposal and the right to transfer the Transferred
Shares owned by it to the Purchaser without any restriction whatsoever, except
for the application of statutory clauses of CMCP as concerns the transfer of
Shares.

 

The transactions required for the proper completion of the transfer of the
Transferred Shares have been, or shall be, completed no later than the Closing
Date, in accordance with applicable Laws, and shall validly transfer the
ownership of the Transferred Shares to the benefit of the Purchaser.

 

  4.1.4  Third Party Consents

 

No third party consent, including from a Governmental Authority, is required for
the completion of the transactions hereby contemplated.

 

  4.1.5  Truthfulness of the Representations

 

The Sellers guarantee, the truthfulness of the Representation made hereby.

 

The Sellers consent no guarantee whatsoever other than those stipulated in this
Article 4.1 and in particular, no guarantee relative to CMCP, its financial
situation, its business or otherwise, which is recognized and accepted by the
Purchaser who declares having carried out all audits that it deemed useful.

 

It is furthermore specified, as needed, that the Sellers have not, directly or
indirectly, filled any management or administrative function at CMCP and have
not intervened in the management and administration of such company.

 

4.2 Representations and Warranties of the Purchaser

 

The Purchaser hereby represents and warrants to each of the Sellers that the
statements contained in this Article shall be accurate as of the date hereof and
as of the Closing Date as though made as of the Closing Date.

 

10



--------------------------------------------------------------------------------

  4.2.1  Authority, Powers and Enforceability

 

The Purchaser has all the necessary powers and authority to enter into this
Agreement, and to carry out its obligations hereunder and consummate the
transactions hereby contemplated.

 

The Purchaser has all the necessary powers and authority to give the
representations and warranties herein, which constitute obligations validly
binding said Purchaser pursuant to their terms.

 

This Agreement has been duly executed by the Purchaser and constitutes a legal,
valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms.

 

  4.2.2  Good Standing

 

The Purchaser has been duly and lawfully set up under the Laws of its place of
incorporation, and its bylaws, as well as the functioning of its corporate
bodies, are in compliance with applicable Laws.

 

4.3. Sanction in case of inaccurateness of the representations and warranties

 

In case of inaccurateness of any of the representations and warranties made by
the Purchaser hereby, contained in the present article that may affect the
validity of the transfer of the Transferred Shares, the sale of all the
Transferred Shares shall be terminated, the Purchaser commits to transfer back
all the Transferred shares to the Sellers, and the Sellers, for the part of the
Transferred shares which is related to them, shall commit to give back the
Purchaser the price received in accordance to Article 2.2.1. of the present
Contract.

 

In case of inaccurateness of any of the representations and warranties contained
hereby, made by one or several Sellers contained in the present Article, that
would affect the validity of the transfer of the Transferred Shares, the sale of
the part of the Transferred Shares of the Seller or the Sellers, will be
terminated, the Purchaser commits to transfer back all the Transferred shares to
the Sellers, and the Sellers, for the part of the Transferred shares which is
related to them, shall commit to give back the Purchaser the price received in
accordance to Article 2.2.1. of the present Contract.

 

ARTICLE V

CONDITIONS PRECEDENT

 

5.1 Conditions to Obligation of both Parties to Close

 

The respective obligation of each Party to consummate the transactions
contemplated hereby shall be subject to the satisfaction or waiver, on or prior
to the Closing Date, of the following condition precedent:

 

  5.1.1  No Legal Impediment

 

No Law restraining or prohibiting the purchase of the Transferred Shares shall
be in effect at the Closing Date, all consents that are necessary to consummate
such purchase shall have been obtained, and any applicable waiting periods
thereunder shall have expired or been terminated.

 

11



--------------------------------------------------------------------------------

5.2 Conditions to Obligation of the Purchaser to Close

 

The obligation of the Purchaser to consummate the transactions hereby
contemplated shall be subject to the satisfaction or waiver, at or prior to the
Closing Date, of the following conditions precedent:

 

  5.2.1  Prior acquisition of the Controlling Block

 

The Purchaser shall have acquired the Controlling Block in accordance with the
Main SPA.

 

  5.2.2  Representations and Warranties True and Correct

 

The representations and warranties of the Sellers made in this Agreement shall
be true and correct in all material respects as of the date hereof and as of the
Closing Date.

 

  5.2.3  Compliance with the Obligations of this Agreement

 

The Sellers shall have complied in all material respects with all of their
obligations and covenants under this Agreement, or shall have cured any instance
of material non-performance or non-compliance to the satisfaction of the
Purchaser, on or before the Closing Date.

 

  5.2.4  No Material Adverse Change

 

No event, circumstance, loss, or other occurrence, occurring after the date of
this Agreement, whether internal or external to the business of CMCP and its
subsidiaries, and having individually or in the aggregate with other events,
circumstances, losses, or other occurrences, an effect which is materially
adverse to the financial condition, results of operations, assets or prospects
of CMCP or any of its subsidiaries, or to the Purchaser as a majority
shareholder of CMCP shall have occurred and be continuing on the Closing Date.

 

5.3 Condition to Obligation of the Sellers to Close

 

The obligation of the Sellers and each of them for its portion of the
Transferred Shares to consummate the transactions hereby contemplated shall be
subject to the satisfaction or waiver, at or prior to the Closing Date, of the
following condition precedent:

 

  5.3.1  Representations and Warranties True and Correct

 

The representations and warranties of the Purchaser made in this Agreement shall
be true and correct in all material respects as of the date hereof and as of the
Closing Date.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION

 

6.1 Grounds for Termination

 

This Agreement may be terminated at any time prior to the Closing Date:

 

  (i) by the written agreement of each of the Purchaser and all of the Sellers;

 

  (ii) by the Purchaser in the case of a material breach by any of the Sellers
of its covenants pursuant to this Agreement which is not cured within thirty
(30) days of written notice thereof given by the Purchaser to the breaching
Seller, or by any of the Sellers in the case of a material breach by the
Purchaser of its covenants pursuant to this Agreement which is not cured within
thirty (30) days of written notice thereof given any of the Sellers to the
Purchaser;

 

  (iii) by either the Purchaser or any of the Sellers in the event that in the
event that the transfer of the Controlling Block or the Closing shall not have
occurred by December 21, 2005, in the absence of a breach by the Party seeking
termination.

 

6.2 Effect of Termination

 

If this Agreement is terminated pursuant to Article 6.1 hereabove, such
termination shall be without liability to either Party to this Agreement or any
affiliate, shareholder, director, officer or representative of such Party,
except for liability arising from a breach of this Agreement, and all
confidential information provided by either Party to any other shall be returned
to that Party or, upon such Party’s instruction, destroyed.

 

If terminated pursuant to Article 6.1 hereabove, this Agreement shall become
void and of no further force or effect, except for the provisions of Article VII
hereof and this Article 6.2.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS PROVISIONS

 

7.1 Publicity

 

(a) The Sellers and the Purchaser agree that, from the date hereof through the
Closing Date, no public release or announcement concerning the transfers shall
be issued by either Party without the prior consent of all of the other Parties,
except as such release or announcement may be required by Laws, in which case
the Party required to make the release or announcement shall allow all of the
other Parties reasonable time to comment on such release or announcement in
advance of such issuance.

 

(b) The Sellers and the Purchaser agree not to disclose the purchase price of
the Transferred Shares, except as legally required.

 

7.2 Confidentiality

 

Each of the Parties shall maintain, and shall cause its affiliates to maintain,
in strict confidence, all information relating to the business of CMCP and its
subsidiaries (including, but not limited to, intellectual property rights and
all information other than information which is or becomes readily obtainable
from a public source through no fault of the Party disclosing the information).
Without limiting the generality of the foregoing, each of the Parties undertakes
not to disclose, and shall cause its affiliates not to disclose, to a third
party any information concerning CMCP or its subsidiaries except:

 

  (i) when required to disclose such information by Laws; or

 

  (ii) as authorized by the other Parties and to the extent necessary in the
ordinary course of business, and in this case, the Party disclosing the
information shall not itself use, and shall cause its affiliates not to use,
such information.

 

7.3 Fees and Expenses

 

Unless otherwise agreed, each of the Parties shall bear the expenses and fees
incurred by it or for it in relation to this Agreement and the transfers,
including the fees of any brokers and legal, accounting and financial advisors.

 

7.4 Notices

 

Any notices or communications required or permitted to be given to any Party
under this Agreement shall be addressed in writing to the persons and addresses
indicated below, and shall be deemed to have been duly given when delivered by
hand, courier on D+1, or, if mailed with return receipt requested, as of the
date certified by the return receipt, and, regardless of method, addressed to
the Party at its email address or facsimile number set forth below (or at such
other address or facsimile number as such Party shall furnish the other Parties
in accordance with this Section):

 

14



--------------------------------------------------------------------------------

To the Purchaser:

 

INTERNATIONAL PAPER CONTAINER HOLDINGS (Spain) S.L.

20 General Yague

28020 Madrid

Espagne

Attn: Mr. Marc Van Lieshout

 

With a copy to:

 

INTERNATIONAL PAPER (EUROPE SA)

Chaussée de la Hulpe 166

1170 Brussels

Attn: General Counsel

Facsimile: +32 2 7741259

 

To the Sellers:

 

MAGHREB PRIVATE EQUITY FUND:

 

C/O MAROC INVEST

82, Angle boulevard Abdelmoumen et rue Soumaya

Residence Sherezade- Casablanca

Facsimile: +212 222259960

Email: brahi.eljai@marocinvest.com

 

CAPITAL MOROCCO:

 

C/O CAPITAL INVEST

30, Boulevard Moulay Youssef

Casablanca

Facsimile: +212 22273815

Email: m.tahiri@capitalinvest.co.ma

 

ACCESS CAPITAL:

 

199 Angle boulevard Zerktouni et rue Avignon

Casablanca

Facsimile: +212 22950953

Email: hlaaziri@acasa.ma

 

AFRIC INVEST:

 

C/O MAROC INVEST

82, Angle boulevard Abdelmoumen et rue Soumaya

 

15



--------------------------------------------------------------------------------

Residence Sherezade- Casablanca

Facsimile: +212 222259960

Email: brahi.eljai@marocinvest.com

 

ATIJARIWAFA BANK

 

2, Boulevard Moulay Youssef

Casablanca

Facsimile:

Email:

 

HananeMECHAT:

C/O Groupe CMCP

BP 2595 Casablanca

Facsimile: +212.22 35 07 54

Email: azizqadiri@cofipac.com

 

7.5 Transfer

 

No Party may assign or transfer, in any way whatsoever, its rights and
obligations under this Agreement without the prior written consent of all of the
other Parties.

 

7.6 No Shop

 

From the date hereof through the Closing Date, the Sellers and each of them for
its portion of the Transferred Shares, shall stop all discussions with third
parties regarding the sale of the all or part of the Transferred Shares and
shall abstain from any response to a third party solicitation in that regard.

 

7.7 Entire Agreement

 

This Agreement together embodies the entire agreement of the Parties hereto with
respect to the subject matters hereof, and supersedes all prior agreements with
respect thereto.

 

7.8 Modifications and Waivers

 

(a) This Agreement shall only be modified by a written agreement duly signed by
all of the Parties hereto.

 

(b) Any waiver by a Party to one of its rights pursuant to this Agreement shall
only take effect if made in writing, and shall be strictly interpreted.

 

(c) No waiver of any one of the provisions of this Agreement shall constitute a
waiver of any other provision.

 

16



--------------------------------------------------------------------------------

7.9 Severability

 

If any of the provisions of this Agreement becomes null, illegal, unenforceable,
or incapable of being performed in any manner whatsoever (hereinafter, “Disputed
Provisions”):

 

(a) The validity and enforceability of the other provisions shall not be
affected or compromised in any way; and

 

(b) the Parties shall negotiate in good faith in order to replace the Disputed
Provisions with valid and enforceable provisions that are as close as possible
to the Parties’ common intent or, if such common intent cannot be determined,
the intent of those among the Parties which the Disputed Provisions is supposed
to protect.

 

7.10 Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of France to the fullest extent compatible with a mandatory provision of
Moroccan law.

 

7.11 Dispute Resolution

 

(a) The Parties shall seek to resolve amicably any dispute between them arising
out of, or in connection with this Agreement (including, without limitation, in
respect of the validity, interpretation, enforcement, breach or termination
thereof), or any of the transactions contemplated hereby, through good faith
negotiations for a period of ninety (90) days following written notice in
reasonable detail of the existence of such dispute by either Party to the other
Parties.

 

(b) If at the end of such ninety (90) day period, the Parties shall have been
unable to resolve such dispute, either Party may submit the matter to
international arbitration for final settlement under the Rules of Arbitration of
the International Chamber of Commerce as in effect on the date of commencement
of the arbitration. The arbitral tribunal shall be composed of three
(3) arbitrators appointed in accordance with said Rules. The seat of arbitration
shall be Paris, France. The arbitration proceeding shall be conducted in the
French language, provided that the Parties may file their submissions in French
or English and that evidentiary documents and testimonies may be submitted in
their original language if such language is English.

 

(c) The arbitral tribunal shall not have the power to

 

  (i) alter or modify any of the express terms, provisions, or conditions of
this Agreement, or

 

  (ii) act as “amiable compositeur”.

 

The arbitral award may include pre-award and/or post-award interest, at a rate
of interest set in the discretion of the arbitral tribunal, but not in excess of
the rates of pre-judgment or post-judgment interest, as the case may be,
permitted by applicable Laws. The award granted by the arbitral tribunal

 

17



--------------------------------------------------------------------------------

may be subject to a decision conferring authority to execute the award
(exequatur) in any court having jurisdiction in the country in which assets of
any liable Party is located. The Parties agree that such award shall be
enforceable in any country or countries in which such assets are found and agree
to submit to enforceability of such award in such country or countries.

 

(d) The Parties shall use their best efforts to cause arbitration proceedings
arising under this Article 7.12 to proceed in a prompt and cost-effective
manner, avoiding all undue delay and with the intention that the arbitration
award is rendered not more than one hundred twenty (120) calendar days from the
date of the confirmation by the ICC of all of the members of the arbitral
tribunal.

 

(e) The foregoing provisions of this Article 7.12 shall not preclude either
Party from applying for any preliminary or interim injunctive remedies available
from any court of competent jurisdiction where necessary to protect its rights
hereunder, including securing the subsequent enforcement of any arbitral award
made pursuant to the procedures provided in this Article 7.12.

 

18



--------------------------------------------------------------------------------

Done in Casablanca, and Brussels on September 15th 2005,

 

in seven (7) original counterparts.

 

INTERNATIONAL PAPER CONTAINER HOLDINGS (Spain) S.L.    Mr. Marc Van Lieshout
President of the board of directors

Duly Authorized

MAGHREB PRIVATE EQUITY FUND LTD

  Mr. Mohammed Ibrahim ELJAÏ

Duly Authorized

CAPITAL MOROCCO

  Mr. Mehdi TAHIRI

Duly Authorized

ACCESS CAPITAL ATLANTIQUE MAROC

  Mr. Hassan LAAZIRI

Duly Authorized

AFRIC-INVEST Limited

  Mr. Mohamed Ibrahim EL JAI

Duly Authorized

ATIJARIWAFABANK

Mohamed El Kettani and Boubker Jai

Duly Authorized

 

19



--------------------------------------------------------------------------------

Hanane MECHAT

   Ms. Hanane MECHAT

 

20